 Case 5:19-cv-05043-JLV Document 25 Filed 05/26/20 Page 1 of 3 PageID #: 102




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


JAMES EUGENE LARIVE, JR.,                              CIV. 19-5043-JLV

                   Petitioner,
                                                             ORDER
     vs.

UNITED STATES OF AMERICA,

                   Respondent.


      The court denied petitioner James Larive’s § 2255 habeas motion.

(Docket 16). Mr. Larive is appealing the court’s judgment and moved for

permission to appeal in forma pauperis. (Dockets 19 & 20). The court denies

the motion.

      Federal Rule of Appellate Procedure 24 and 28 U.S.C. § 1915 allow an

indigent party to seek leave to appeal in forma pauperis. Section 1915 requires

the court to determine if the appeal is taken in “good faith.” 28 U.S.C.

§ 1915(a)(3). “Good faith in this context is judged by an objective standard and

not by the subjective beliefs of the appellant.” Maddox v. Chisago Cty. Sheriff

Office, No. 10-CV-2133, 2010 WL 3119393, at *2 (D. Minn. Aug. 5, 2010) (citing

Coppedge v. United States, 369 U.S. 438, 444-45 (1962)). In determining

whether an appeal is taken in good faith, the court must decide “whether the

claims to be decided on appeal are factually or legally frivolous.” Id. (citing

Coppedge, 369 U.S. at 444-45). “An appeal is frivolous, and therefore cannot be

taken in good faith, ‘where it lacks an arguable basis either in law or in fact.’ ”
 Case 5:19-cv-05043-JLV Document 25 Filed 05/26/20 Page 2 of 3 PageID #: 103




Id. (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989). Section 1915 also

requires a prisoner to file a certified prison trust account report. 28 U.S.C.

§ 1915(a)(2).

      Rule 24 requires an appellant seeking to proceed in forma pauperis on

appeal to so move in the district court and file an affidavit that:

             (A)   shows in the detail prescribed by Form 4 of the
                   Appendix of Forms the party’s inability to pay or to give
                   security for fees and costs;

             (B)   claims an entitlement to redress; and

             (C)   states the issues that the party intends to present on
                   appeal.

Fed. R. App. P. 24(a)(1).

      Mr. Larive did not meet these requirements. He did not file a prisoner

trust account statement. The affidavit he did file states he owns a $50,000

home, which may indicate he is not indigent. (Docket 20 at p. 2). He did not

file a Rule 24 affidavit with the required financial specificity and did not state

what issues he intends to present on appeal. In fact, the court finds his appeal

is legally frivolous. The court denied his § 2255 motion on the well-supported

position that he failed to obtain the necessary appellate permission to file a

second or successive habeas motion. (Docket 16). The court finds Mr. Larive

would “lack[] an arguable basis either in law or in fact” in contesting this

foundational error with his case on appeal. Neitzke, 490 U.S. at 325.

      For these reasons, it is



                                         2
 Case 5:19-cv-05043-JLV Document 25 Filed 05/26/20 Page 3 of 3 PageID #: 104




      ORDERED that Mr. Larive’s motion for leave to appeal in forma pauperis

(Docket 20) is denied.

      IT IS FURTHER ORDERED that Mr. Larive shall pay the $505 appellate

filing fee to the Clerk for the United States District Court for the District of South

Dakota or seek leave to proceed in forma pauperis in the United States Court of

Appeals for the Eighth Circuit.

      Dated May 26, 2020.

                                  BY THE COURT:

                                  /s/ Jeffrey L. Viken
                                  JEFFREY L. VIKEN
                                  UNITED STATES DISTRICT JUDGE




                                          3
